Exhibit 10.6

Summary

of

Terms

of

Alere Inc. Stock Option Agreements

Alere Inc. currently has stock options outstanding under two
stockholder-approved plans: the Inverness Medical Innovations Inc. 2001 Stock
Option and Incentive Plan, as amended (the “2001 Plan”), and the Alere Inc. 2010
Stock Option and Incentive Plan (the “2010 Plan”). The Compensation Committee of
the Board of Directors of Alere administers both the 2001 Plan and the 2010
Plan. Currently, grants of stock options are only being made pursuant to the
2010 Plan. Many of the terms of Alere’s outstanding stock options are set forth
in the plan under which the particular option was granted. Both the 2001 Plan
and the 2010 Plan are publicly available and are incorporated by reference into
Alere’s most recent Annual Report on Form 10-K. Additional terms are included in
stock option agreements entered into between Alere and each optionee. Stock
options are granted using standard forms of stock option agreement, although
different forms are used depending on whether the option is a performance-based
award or a time vesting-based award and whether the optionee is or was at the
time of grant (i) a director or officer of Alere or an employee of Alere or one
of its subsidiaries, (ii) a U.S. tax payer or (iii) a U.S. tax payer eligible to
receive a statutory incentive stock option. The chart below sets forth the
material terms of the forms of stock option agreements currently in use by
Alere. Past grants were made on substantially similar forms and contained terms
substantially similar to those set forth below.

Performance-based awards may also include a performance-based cash award, or a
Cash Award. Each Cash Award provided for in our standard form agreements, is
payable in two (2) equal annual installments commencing one year from the grant
date and shall be equal, in total, to (i) the number of Performance Options
which actually vest upon satisfaction of the Performance Criteria applicable
thereto multiplied by (ii) the appreciation in Alere’s common stock price during
the calendar year of grant, as measured by subtracting the average closing price
of Alere’s common stock on the last five (5) trading days in the prior calendar
year from the average closing price of Alere’s common stock on the last five
(5) trading days in the year of grant.

Certain of Alere’s directors, employees and officers who are residents of the
United Kingdom are eligible to receive grants pursuant to a U.K. tax qualified
subplan that was adopted under both the 2001 Plan and the 2010 Plan (the “UK
Subplan”). The UK Subplan contains additional terms for option grants made
pursuant to it and is separately incorporated by reference in Alere’s most
recent Annual Report on Form 10-K.

 

Expiration*

  

Provision applicable to all stock options

 

10 years from the date of grant

   

Manner of Exercise

  

Provision applicable to stock options granted to U.S. non-employee directors,
U.S. employees and U.S. officers.

 

Payment of the Option Exercise Price for the Option Shares may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) through the delivery (or
attestation to the ownership) of shares of Stock that have been purchased by the
Optionee on the open market or that have been “paid for” and beneficially owned
by the Optionee for at least six months and are not then subject to any
restrictions under any Company plan; (iii) by the Optionee delivering to the
Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the Option Exercise Price.

 

Provision applicable to stock options granted to non-U.S. non-employee
directors, non-U.S. employees and non-U.S. officers.

 

Payment of the Option Exercise Price for the Option Shares may be made by one or
more of the following methods: (i) in cash, by certified or bank check or other
instrument acceptable to the Administrator; (ii) by the Optionee delivering to
the Company a properly executed exercise notice together with irrevocable
instructions to a broker to promptly deliver to the Company cash or a check
payable and acceptable to the Company to pay the Option Exercise Price.



--------------------------------------------------------------------------------

Termination of Employment   

No Subsequent Vesting

 

Provision applicable to stock options granted to employees and officers.

 

If the Optionee’s employment by the Company or a Subsidiary is terminated, no
additional Option Shares shall become exercisable following the date of
termination and the period within which to exercise the exercisable portion of
the Stock Option may be subject to earlier termination.

 

Provision applicable to stock options granted to non-employee directors.

 

If the Optionee’s ceases to provide services to the Company as a Director, the
period within which to exercise the Stock Option may be subject to earlier
termination

 

Termination Due to Death

 

Provision applicable to stock options granted to employees and officers.

 

If the Optionee’s employment terminates by reason of death, any Stock Option
held by the Optionee shall become fully exercisable and may thereafter be
exercised by the Optionee’s legal representative or legatee for a period of
twelve months from the date of death or until the Expiration Date, if earlier.

 

Provision applicable to stock options granted to non-employee directors.

 

If the Optionee ceases to be a director or employee by reason of death, any
Stock Option granted to the Optionee as Director and held by the Optionee at the
date of death may be exercised by his or her legal representative or legatee for
a period of twelve months from the date of death or until the Expiration Date,
if earlier.

 

Termination Due to Disability

 

Provision applicable to stock options granted to employees and officers only.

 

If the Optionee’s employment terminates by reason of disability (as determined
by the Administrator), any Stock Option held by the Optionee shall become fully
exercisable and may thereafter be exercised by the Optionee for a period of
twelve months from the date of termination or until the Expiration Date, if
earlier. The death of the Optionee during the twelve-month period provided in
this paragraph (b) shall extend such period for another twelve months from the
date of death or until the Expiration Date, if earlier.

 

Termination for Cause

 

Provision applicable to stock options granted to U.S. non-employee directors

 

If the Optionee’s ceases to be a director for Cause, any Stock Option held by
the Optionee shall terminate immediately and be of no further force and effect.
For purposes of this Agreement, “Cause” shall mean: (i) any material breach by
the Optionee of any agreement between the Optionee and the Company or a
Subsidiary; (ii) the conviction of or a plea of nolo contendere by the Optionee
to a felony or a crime involving moral turpitude; or (iii) any material
misconduct or willful and deliberate non-performance (other than by reason of
disability) by the Optionee of the Optionee’s duties to the Company or a
Subsidiary. If it is discovered that an Optionee’s service could have been
terminated for Cause but such information was not known by the Company, the date
of termination of service shall be deemed to be the date on which the act
constituting Cause took place. In the event that an Optionee has exercised a
Stock Option after he or she has committed an act constituting Cause, the
Administrator may, may in his or her sole discretion and to the extent permitted
by law or applicable regulations, take action to recover the Option Shares and
any gains made by the Optionee in respect of such Option Shares.

 



--------------------------------------------------------------------------------

        

Provision applicable to stock options granted to U.S. employees and U.S.
officers

 

If the Optionee’s employment terminates for Cause, any Stock Option held by the
Optionee shall terminate immediately and be of no further force and effect. For
purposes of this Agreement, “Cause” shall mean: (i) any material breach by the
Optionee of any agreement between the Optionee and the Company or a Subsidiary;
(ii) the conviction of or a plea of nolo contendere by the Optionee to a felony
or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company or a Subsidiary. If it is
discovered that an Optionee’s employment could have been terminated for Cause
but such information was not known by the Company, the date of termination of
employment shall be deemed to be the date on which the act constituting Cause
took place. In the event that an Optionee has exercised a Stock Option after he
or she has committed an act constituting Cause, the Administrator, may in his or
her sole discretion and to the extent permitted by law or applicable
regulations, may take action to recover the Option Shares and any gains made by
the Optionee in respect of such Option Shares.

 

Provision applicable to stock options granted to non-U.S. non-employee directors

 

If the Optionee’s ceases to be a director for Cause, any Stock Option held by
the Optionee shall terminate immediately and be of no further force and effect.
For purposes hereof, “Cause” shall mean: (i) any material breach by the Optionee
of any agreement between the Optionee and the Company; (ii) the conviction of or
a plea of nolo contendere by the Optionee to a felony or a crime involving moral
turpitude; or (iii) any material misconduct or willful and deliberate
non-performance (other than by reason of disability) by the Optionee of the
Optionee’s duties to the Company

 

Provision applicable to stock options granted to non-U.S. employees and non-U.S.
officers

 

If the Optionee’s employment terminates for Cause, any Stock Option held by the
Optionee shall terminate immediately and be of no further force and effect. For
purposes of this Agreement, “Cause” shall mean: (i) any material breach by the
Optionee of any agreement between the Optionee and the Company or a Subsidiary;
(ii) the conviction of or a plea of nolo contendere by the Optionee to a felony
or a crime involving moral turpitude; or (iii) any material misconduct or
willful and deliberate non-performance (other than by reason of disability) by
the Optionee of the Optionee’s duties to the Company or a Subsidiary.

 

Other Termination

 

Provision applicable to stock options granted to employees and officers

 

If the Optionee’s employment terminates for any reason other than death,
disability or Cause, and unless otherwise determined by the Administrator, any
Stock Option held by the Optionee may be exercised, to the extent exercisable on
the date of termination, for a period of three months from the date of
termination or until the Expiration Date, if earlier; provided that if the
Optionee’s employment terminates by reason of voluntary retirement (as
determined by the Administrator) after the age of 58 then Stock Options
exercisable on the date of termination may be exercised for a period of twelve
months from the date of termination or until the Expiration Date, if earlier.
Any Stock Option that is not exercisable at such time shall terminate
immediately and be of no further force or effect.

 

Provision applicable to stock options granted to non-employee directors

 

If the Optionee ceases to be a Director or employee for any reason other than
Cause or death, any Stock Option granted to the Optionee as a Director and held
by the Optionee on the date of termination or service may be exercised for a
period of six months from the date of termination or until the Expiration Date,
if earlier; provided that, to the extent permitted by law or applicable
regulations (as determined by the Administrator), if the Optionee ceases to be a
Director or employee by reason of voluntary retirement (as determined by the
Administrator) after the age of 58 then Stock Options exercisable on the date of
termination may be exercised for a period of twelve months from the date of
termination or until the Expiration Date, if earlier.

 

Extension for Securities Law Compliance

 

Provision applicable to stock options granted to U.S. employees and U.S.
officers only

 

The applicable period of post-service exercisability in effect pursuant to the
foregoing provisions of this section shall automatically be extended by an
additional period of time equal in duration to any interval within such
post-service exercise period during which the exercise of this Stock Option
cannot be effected solely because of the condition set forth below under
Securities Law Compliance, but in no event shall such an extension result in the
continuation of this Stock Option beyond the Expiration Date.

 



--------------------------------------------------------------------------------

    Securities Law Compliance   

Provision applicable to stock options granted to U.S. employees and U.S.
officers only

 

Notwithstanding anything to the contrary contained herein, the Stock Option may
not be exercised unless the shares of Stock issuable upon exercise of the Stock
Option are then registered under the United States Securities Act of 1933, as
amended (the “Act”) or, if such shares are not then registered, the Company has
determined that such exercise and issuance would be exempt from the registration
requirements of the Act.

 

    Transferability   

Provision applicable to stock options granted to non-employee directors

 

This Agreement is personal to the Optionee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. This Stock Option is exercisable,
during the Optionee’s lifetime, only by the Optionee, and thereafter, only by
the Optionee’s legal representative or legatee. Upon approval of the
Administrator following submission of a petition for transfer from the Optionee
to the Administrator and the written agreement of the proposed transferee to be
bound by the terms of the Plan and this Agreement, to the Optionee’s spouse,
children (natural or adopted) or stepchildren, a trust for the sole benefit of
one or more such family members of which the Optionee is the settlor, or a
family limited partnership or family limited liability company of which the
limited partners or members, as the case may be, consist solely of one or more
such family members.

 

Provision applicable to stock options granted to employees other than officers

 

This Agreement is personal to the Optionee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. This Stock Option is exercisable,
during the Optionee’s lifetime, only by the Optionee, and thereafter, only by
the Optionee’s legal representative or legatee.

 

Provision applicable to non-qualified stock options granted to officers

 

This Agreement is personal to the Optionee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. This Stock Option is exercisable,
during the Optionee’s lifetime, only by the Optionee, and thereafter, only by
the Optionee’s legal representative or legatee. Upon approval of the
Administrator following submission of a petition for transfer from the Optionee
to the Administrator and the written agreement of the proposed transferee to be
bound by the terms of the Plan and this Agreement, to the Optionee’s spouse,
children (natural or adopted) or stepchildren, a trust for the sole benefit of
one or more such family members of which the Optionee is the settlor, or a
family limited partnership or family limited liability company of which the
limited partners or members, as the case may be, consist solely of one or more
such family members.

 

Provision applicable to incentive stock options granted to officers

 

This Agreement is personal to the Optionee, is non-assignable and is not
transferable in any manner, by operation of law or otherwise, other than by will
or the laws of descent and distribution. This Stock Option is exercisable,
during the Optionee’s lifetime, only by the Optionee, and thereafter, only by
the Optionee’s legal representative or legatee. Notwithstanding the foregoing,
to the extent that any portion of this Stock Option exceeds the $100,000
limitation described in Section 422(d) of the Internal Revenue Code of 1986, as
amended (the “Code”), such portion shall be deemed a non-qualified Stock Option
and may be transferred, upon approval of the Administrator following submission
of a petition for such transfer from the Optionee to the Administrator and the
written agreement of the proposed transferee to be bound by the terms of the
Plan and this Agreement, to the Optionee’s spouse, children (natural or adopted)
or stepchildren, a trust for the sole benefit of one or more such family members
of which the Optionee is the settlor, or a family limited partnership or family
limited liability company of which the limited partners or members, as the case
may be, consist solely of one or more such family members.

 

 

* Set by the Administrator under the applicable plan at the time of grant, but
Alere Inc. stock options have historically been, and are expected to continue to
be, granted on these terms.